Citation Nr: 0928164	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease, L4-L5, L5-S1, lumbar 
spine, (low back disability).  

2.  Entitlement to service connection for a neurologic 
disability, to include lumbar radiculopathy, as secondary to 
degenerative disc disease, L4-L5, L5-S1, lumbar spine.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 2001 to 
May 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted the Veteran service connection for a 
low back disability with a 10 percent rating, effective May 
7, 2003.  In an October 2005 supplemental statement of the 
case (SSOC) the RO increased the Veteran's rating for a low 
back disability to 20 percent disabling, effective September 
14, 2005.  The RO in Phoenix, Arizona, currently retains 
jurisdiction of the Veteran's claim.  

In November 2005 the Veteran indicated that spasms and muscle 
cramping affect her entire back, neck, and shoulders.  
Entitlement to service connection for thoracic spine, 
cervical spine, and shoulder disabilities are not currently 
before the Board and these matters are REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 20 percent for 
her low back disability and entitlement to service connection 
for a neurologic disability secondary to her low back 
disability.  She contends that she has constant low back pain 
and shooting pain that radiates from her back down her leg 
and into her knee.  

The RO originally granted service connection for a low back 
disability in April 2003, assigning a 10 percent rating with 
an effective date of May 7, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  In an October 2005 supplemental 
statement of the case (SSOC) the RO increased the Veteran's 
rating for a low back disability to 20 percent disabling, 
effective September 14, 2005, under 38 C.F.R. § 4.71a, DC 
5242.  
The Veteran's claim must be remanded for numerous reasons.  

In a November 2005 statement the Veteran indicated that she 
has contacted several organizations that assist and represent 
Veterans, however no one has returned her phone calls.  
Currently the Veteran does not have a representative.  To 
ensure that the Veteran is afforded her right to 
representation pursuant to 38 C.F.R. § 20.600, the case 
should be remanded.  

A June 2008 document from the RO indicates that the RO has 
made three requests to obtain all of the Veteran's Social 
Security Administration (SSA) records.  It appears that at 
least a portion of the Veteran's SSA records have been 
associated with the Veteran's claim file.  However, it is not 
clear whether the RO has obtained all of the Veteran's SSA 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The RO should therefore once again request the Veteran's SSA 
records.  

The last VA examination assessing the severity of the 
Veteran's low back disability was in September 2005.  In a 
November 2005 statement the Veteran indicated that her low 
back disability has worsened.  Furthermore, a September 2008 
document from the VA Medical Center in Phoenix, Arizona, 
indicates that the Veteran failed to report to a spine 
examination; however a review of the claim file does not 
reveal a copy of a letter notifying the Veteran of the time 
and location of her VA examination.  Therefore, because the 
Veteran has indicated that the manifestations of her low back 
disability have worsened since her last VA examination, a new 
VA medical examination is necessary.  38 C.F.R. § 
3.159(c)(4).  

The Veteran may have neurologic abnormalities that could be 
associated with her low back disability.  December 2004 VA 
treatment records note that the Veteran was given an 
assessment of lumbar radiculopathy, subjective.  April 2005 
VA treatment records note that the Veteran was given an 
assessment of lumbar radiculopathy, root compression type 
pain.  VA treatments records dated in October 2005 note an 
assessment of lumbar radiculopathy, left.  However, a 
September 2005 VA examination report does not note whether 
the Veteran has any objective neurologic abnormalities 
associated with her low back disability.  

Diagnostic Code 5242, is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  Under 
these criteria, any associated objective neurologic 
abnormalities are to be evaluated separately under the 
appropriate diagnostic code.  Id., Note (1).  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).   Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310.  

Thus, the current record contains medical evidence indicating 
that the Veteran may have a current neurologic disability, to 
include lumbar radiculopathy, that may be secondary to her 
service-connected low back disability, however there is 
insufficient medical evidence for the Board to decide the 
Veteran's claim and a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.159 (c).  

The appellant is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all steps necessary to assist the 
Veteran in obtaining representation, to 
include representation by a Veteran's 
Service Organization.  

2.  Obtain any and all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.  Note any negative 
responses received following the making of 
this request.  

3.  Schedule the Veteran for a VA medical 
examination to evaluate the current 
severity of her low back disability, and 
the nature and etiology of the claimed 
neurologic disability, to include lumbar 
radiculopathy.  Properly notify the 
Veteran of her examination, and associate 
a copy of the letter notifying her of the 
examination in the claim file.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current neurologic disability, to 
include lumbar radiculopathy, was caused 
or aggravated by the Veteran's service-
connected low back disability.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically 
address in the opinion the VA treatment 
records indicating that the Veteran has 
lumbar radiculopathy.  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




